Citation Nr: 0506375	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-23 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of eligibility for VA death 
pension benefits. 


REPRESENTATION

The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, T.G.G., M.S.D.F., C.V.




ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  The appellant is alleging that she is the 
veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, that the appellant did not meet the statutory 
requirements necessary to be considered a "surviving 
spouse", thus precluding her from eligibility for death 
pension benefits.

The Board notes that the claim was originally denied in 
December 1975 on the basis that the evidence of record 
submitted in support of the claim did not show that the 
appellant was the lawful wife of the veteran.  The appellant 
failed to file a Notice of Disagreement within one year of 
being notified of the decision and it became final.  The 
appellant filed an application to reopen her claim in October 
2002.  A May 2004 Board decision determined that a marriage 
certificate dated in June 1971, submitted in support of the 
appellant's application, was new and material evidence 
sufficient to reopen the claim and it was remanded to the RO 
for further development and adjudication on the merits.  The 
purpose of that remand has been met and the case has been 
returned to the Board for its appellate review.  





FINDINGS OF FACT

1.  The veteran and the appellant were in a common law 
marriage from 1969 until they were legally married in June 
1971.

2.  The veteran died in March 1972.

3.  The Philippines does not recognize common law marriage.

4.  The appellant and the veteran did not have any children 
together.  


CONCLUSION OF LAW

The requirements for recognition as the veteran's surviving 
spouse for the purpose of establishing eligibility for VA 
death pension benefits have not been met.  38 U.S.C.A. §§ 
101, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.50, 3.52, 
3.54 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the December 1975 and January 2003 RO 
determinations; the May 2003 and July 2004 Statements of the 
Case; the May 2004 Board Remand; and letters sent to the 
appellant by the RO, adequately informed her of the 
information and evidence needed to substantiate her claim for 
death pension benefits, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the appellant's claim.  
Further, letters from the RO to the veteran dated February 
2004 and May 2004 informed her of the types of evidence that 
would substantiate her claim; that she could obtain and 
submit private evidence in support of her claim; and that she 
could have the RO obtain VA and private evidence if she 
completed the appropriate medical releases for any private 
evidence she wanted the RO to obtain.  In sum, the appellant 
was notified and aware of the evidence needed to substantiate 
her claim for death pension benefits, and the avenues through 
which she might obtain such evidence, and of the allocation 
of responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Absent evidence of a valid marriage for one year or more 
prior to the veteran's death or of a child born of or before 
the marriage, which is determinative in the present case, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the claim.  Nor, in the 
context of the law that applies to this case, is there any 
indication in the record that there is any evidence that 
could substantiate the claim that has not been obtained.  The 
appellant has had an opportunity to respond with additional 
evidence or argument on this ground for denying her claim.  
She has neither come forward with appropriate evidence nor is 
there any reasonable possibility that such evidence exists.  

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159(d)).  No other development is warranted because 
the law, and not the evidence, is dispositive in this case.  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless error.  Such adherence would result in this Court's 
unnecessarily imposing additional burdens on the BVA and [the 
Secretary] with no benefit flowing to the veteran").  These 
legal principles were stated clearly in Valiao v. Principi, 
17 Vet. App. 229 (2003).  

The law, not the evidence, controls the outcome of this 
appeal (see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  
Taking these factors into consideration, further expending of 
the VA's resources is not warranted and there is no prejudice 
to the appellant in proceeding to consider the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The appellant testified at a September 2004 Travel Board 
hearing that she married the veteran in June 1971, and that 
he died in March 1972.  These dates are substantiated by the 
veteran's death certificate and marriage certificate.  Two of 
the appellant's neighbors (M.S.D.F. and G.V.) testified that 
the appellant and the veteran had been living together since 
1969.  They also testified that the veteran became sick in 
either 1971 or 1972.  

The appellant also submitted affidavits in which M.S.D.F. and 
G.V. averred that the veteran and the appellant lived 
together and co-habitated as common law spouses.  The veteran 
and the appellant did not have any children together.  
Laws and Regulations

Certain VA death benefits, including death pension, death 
compensation, and Dependency and Indemnity Compensation (DIC) 
are payable to a veteran's surviving spouse.  38 U.S.C.A. §§ 
1310, 1541.

The term "surviving spouse" means a person who was the spouse 
of a veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  Additionally, the law provides 
that a spouse is a person of the opposite sex who is a 
husband or wife.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  A 
wife is a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  For 
VA benefits purposes, a marriage means a marriage valid under 
the law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued. 38 C.F.R. § 3.1(j).  For 
VA death benefits entitlement purposes, the veteran must have 
been married to the appellant for over one year or for any 
period of time if a child was born of the marriage.  (There 
are also alternative qualifications for death compensation 
and DIC - none here applicable.)  38 C.F.R. § 3.54.

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

In addition, where an attempted marriage (common-law) is 
invalid by reason of legal impediment, VA regulations allow 
for certain attempted marriages to be nevertheless "deemed 
valid" if specific legal requirements are met.  Basically, 
such an attempted marriage will be "deemed valid" if: (a) the 
attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. 
§ 3.205(a) are satisfied as well as those of 38 C.F.R. § 
3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c).

The term "legal impediment" was interpreted in an opinion of 
VA Office of the General Counsel, VAOPGCPREC 58-91, to 
include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common-law marriages.  
The Court has issued pertinent directives in this regard in 
Colon v. Brown, 9 Vet. App. 104 (1996).  Specifically, in 
cases such as here, the appellant must be given an 
opportunity to submit a signed statement pursuant to 38 
C.F.R. § 3.205(c), indicating that she had no knowledge of an 
impediment to the marriage.  The Court indicated that if the 
appellant was unaware of the impediment, then an otherwise 
invalid common-law marriage could be deemed valid.

Under Article 34 of the New Family Code of the Philippines, 
no license shall be necessary for the marriage of a man and a 
woman who have lived together as husband and wife for at 
least five years without any legal impediment to marry each 
other.  The contracting parties shall state the foregoing 
facts in an affidavit before any person authorized by law to 
administer oaths.  The solemnizing officer shall also state 
under oath that he ascertained the qualifications of the 
contracting parties and found no legal impediment to the 
marriage.

Analysis

Applying the facts in this case to the above criteria, the 
Board concludes that appellant does not qualify for death 
pension benefits as a surviving spouse of the veteran.  The 
undisputed evidence set forth above indicates that, although 
she and the veteran were married in March 1972, she was not 
married to him for one year or more prior to his death, a 
child was not born to them, and they were not married prior 
to January 1, 1957.  Accordingly, none of the requirements 
for establishing eligibility for VA death benefits as a 
surviving spouse of a veteran has been satisfied.  

The Board has considered the fact that the appellant and 
veteran lived together as cohabitating spouses from 1969 to 
the time of the veteran's death in March 1972.  Nonetheless, 
her claim for VA death benefits as the surviving spouse of 
the veteran must still fail.  For VA compensation purposes, 
the term "marriage" means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 
C.F.R. § 3.1(j).  In this case, the veteran and the appellant 
were residents of the Republic of the Philippines, which does 
not recognize common law marriages.

The Board has further considered that in cases where there is 
a legal impediment to entering into a marriage, such as if 
common-law marriage is not recognized in a jurisdiction, an 
otherwise invalid common-law marriage could be "deemed valid" 
if the appellant was unaware of the legal impediment.  See 
Colon v. Brown, 9 Vet. App. 104, 107-108 (1996); VA O.G.C. 
Prec. 58-91 (July 7, 1991), 56 Fed. Reg. 50151 (1991) (the 
fact that a jurisdiction does not recognize common-law 
marriage is considered a type of legal impediment).  
Moreover, under Article 34 of the New Family Code of the 
Philippines, no license shall be necessary for the marriage 
of a man and a woman who have lived together as husband and 
wife for at least five years without any legal impediment to 
marry each other.  (Emphasis added.)  The contracting parties 
shall state the foregoing facts in an affidavit before any 
person authorized by law to administer oaths.  The 
solemnizing officer shall also state under oath that he 
ascertained the qualifications of the contracting parties and 
found no legal impediment to the marriage.

In this case, however, the evidence does not support a 
"deemed valid marriage" as the appellant concedes that she 
and the appellant were not legally married prior to June 
1971.  It is apparent that she did not consider the veteran 
her legal spouse prior to the marriage ceremony because they 
were not yet married and she has essentially conceded that 
her cohabitation with the veteran, which was less than 5 
years, was not enough to make their marriage legal, which is 
why they had the marriage ceremony.  In short, the appellant 
does not contend, nor does the evidence reflect otherwise, 
that she was unaware that common law marriages were not 
recognized in the Philippines.  Rather, she concedes that the 
marriage was only legal after the marriage ceremony.  As 
such, the appellant's argument is based on the fact that 
although she was legally married to the veteran for less than 
one year, she should be considered the veteran's surviving 
spouse for VA purposes due to her entire relationship with 
the veteran, during which they lived together as husband and 
wife.

The Board acknowledges the appellant's contentions, and it is 
apparent that the parties resided as husband and wife for 
more than one year prior to their legal marriage ceremony.  
However, as discussed, since the veteran died so soon after 
the marriage and no children born of their relationship, the 
appellant does not meet the criteria necessary for 
establishing status as a surviving spouse for VA purposes.

In view of the foregoing discussion, the Board is unable to 
conclude that the appellant and the veteran entered into a 
valid or "deemed valid" common-law marriage in the Republic 
of the Philippines at any time prior to their marriage 
ceremony in June 1971.  38 U.S.C.A. §§ 101, 103; 38 C.F.R. §§ 
3.1(j), 3.50, 3.52.  As such, her contentions simply do not 
provide a basis on which her claim may be granted.  In a case 
where the law, and not the evidence, is dispositive, the 
claim should be denied, or the appeal to the Board 
terminated, because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appellant's claim for 
entitlement to death pension benefits that must be denied as 
a matter of law.


ORDER

The claim for recognition as the veteran's surviving spouse 
for the purpose of establishing eligibility for VA death 
pension benefits is denied.



	                        
____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


